Title: To Thomas Jefferson from Thomas Mann Randolph, 31 July 1821
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir,
Richmond
July 31. 1821
Mr William F. Pendleton senior Member of the Council, and one of the Directors of the Literary Fund, will return you the Bond executed by the Visitors of the University for the loan of 39.000 $. which I could not give up, as the Board refused to pay more than 29.100 $ upon it. Mr Pendleton has suffered himself to be overruled unfortunately, on this occasion, for he is well disposed, and , not greviously, as is so often the case. The compensation to the Agent of the Executive who collected the money  had been paid out of the general Fund: the 39.000 $ was untouched, and certainly was fairly appropriated by the Law, in toto, to the University. There were 19.999  by the statement of the Accountant (who was called upon during the discussion to say,) at that moment in the Fund. To the remark that the schools were constantly drawing, I observed that the receipts were  as constantly comin in.. And most certainly the Accountant did enquire whether the Board would purchase any James River shares, immediately after the defeat of the Loan; to which the Gentleman who was so hostile to it, replied casualy by expressing a desire to get all of that stock possible, and enquiring the price of them. This fact proves hostility to the University to be at the bottom of the whole transaction. It is absurd for men who could vote such an enormous conpensation as 900 $, for what was done, in fact, by an officer sent to Washington from Richmond at publick expence, and not by Mr. Selden, to affect such scruples about the part of the Fund from which the extravagant compensation was to come, all being in fact Mingled so completely that the one could not be concealed by the other. I confess I voted for the compensation but I understood at the time that the Loan would be made with certainly, and I was disposed to run some little risk on the side of liberality, to encourage good feelings in my colleagues. I was sorry to find the Accountant of the Literary Fund had gone completely into the party opposed to the University.with very sincere attachmentTh M Randolph
   for the Literary Board

   more than the 39.000 $.
